DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 March 2021 has been entered.

Response to Amendment
Claims 1, 2, 17, and 23-25 have been amended. Claims 4, 16, 18, and 10-14, 20 remain cancelled or withdrawn, respectively. Thus, claims 1-3, 5-15, 17, and 19-25 are pending with claims 1-3, 5-9, 15, 17, 19, and 21-25 being considered in the present Office action. 

The claim objections are withdrawn. 

The rejections to the claims are withdrawn. However, upon further consideration a new ground of rejection is necessitated by newly found prior art. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
As a general comment, examiner suggests, for the sake of consistency, “a first edge and a second edge opposite the first edge” (or alike for “end”) followed by “the first edge” and “the second edge”, OR “a first edge and an opposite second edge” followed by “the first edge” and “the opposite second”. There are still claims where “opposite” is not included with e.g., the second edge, the second end, see e.g., claim 1 line 14, claim 19 line 4-5, claim 19 line 5 etc. Claims 1-3, 5-9, 15, 17, 19 and 21-25 are objected for either the issue described above or being dependent upon a claim with the issue.
 
Claim 8 line 5, “one on the other” may be deleted as it adds no value to the claim and “the other” can bring antecedent basis issues. 

The examiner suggests the following language to improve the clarity of claim 23. Claim 23, “first and second electrode composites” in line 1 is treated as “a first electrode composite and a second electrode composite”; “each of the electrode composites comprising” in line 2 is treated as “the first electrode composite and the second 

Claim Rejections - 35 USC § 112
Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-9, 15, 17, 19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al (KR 2000-0066307, machine translation attached) in view of Matsuo et al. (JP 2012-174453, machine translation provided), and Ishii et al. (US 2011/0076557), hereinafter Noh, Matsuo and Ishii.
Regarding Claims 1, 2, 15, and 21, Noh teaches a battery composite (e.g., 20, 30, 40, see e.g., Figs. 1, 2a, 3a, 8b) of a lithium ion battery cell (see e.g., Title/Abstract) comprising a first electrode having a strip-like first electrode foil (e.g., 42, see e.g., Fig. 4b, negative electrode active, see e.g., page 9/12), a second electrode having a first 

    PNG
    media_image1.png
    779
    1050
    media_image1.png
    Greyscale

The first electrode (e.g., 42) has a first side and a second side opposite the first side (see annotated Fig. 5), a first edge and a second edge opposite the first edge, and a first end and second end opposite the first end, see e.g., annotated Fig. 4b. 

    PNG
    media_image2.png
    486
    796
    media_image2.png
    Greyscale

The first side and the second side of the first electrode (42) both terminate at the first edge and the second edge. The first edge and the second edge of the first electrode (42) extend between the first end and the second end. It is noted that the second edge extends completely between the first end and the second end, while the first edge (as labelled in annotated Fig. 4b) extends partially from the first end and the second end because the first contact lug (e.g., 42a) has already been formed on the first edge. Noh teaches after the active material is applied, the first electrode foil (e.g., 42) is punched to form lugs/tabs (e.g., 42a), see e.g., page 9/12. Thus, Noh teaches the method comprises trimming the first electrode foil on the first edge, leaving standing, as part of the first electrode foil, a first contact lug (e.g., 42a), wherein the first electrode foil (e.g., 42) is trimmed exclusively on the first edge and is not trimmed on the second edge, the first and the second end (as defined in the annotated figures) before the first electrode (e.g., 42), the at least one separator film (e.g., 43), and the second electrode (e.g., 41) are stacked (stack seen in Fig. 8a); that is, the second edge of the first electrode (e.g., 42) remains uncut through-out the entire process before and after stacking, while the 
As with the first electrode (e.g., 42), Noh shows the second electrode (e.g., 41) includes lugs 41a formed on the first edge by punching; as such, Noh teaches trimming the first edge of the second electrode (e.g., 41) on the first edge. The second electrode (e.g., 41) of Noh is laid/stacked on the first electrode (e.g., 42) and separator 43 as a strip, see e.g., Fig. 7. Hence, Noh does not teach trimming the strip of the second electrode (e.g., 41) on the second edge, the first end and the second end before the electrodes (e.g., 41, 42) and separators (e.g., 43) are stacked. However, it is well within the knowledge of one ordinary skill in the art an electrode strip may be pre-cut to a desired size before it is stacked with the other electrode/separator unit. Matsuo teaches forming a battery cell (C) by stacking a first electrode (NS), a second electrode (PS), and the separator (SS), see e.g., Fig. 1. The electrodes and separators are stacked where roll 40 and end 60a of conveyer 60 meet, and then cut by device 66 to form a cell C shown between transfer roll pair 71. Before stacking the second electrodes (PS) with the negative electrodes (NS) and separator (SS), the second electrode (PS) is pre-cut by device 3, see e.g., Fig. 1. Ishii teaches it is desirable the size (area) of a first electrode (negative electrode 84) is different (larger) than the size (area) of a second electrode (positive electrode 83) to protect the second electrode (positive electrode 83) from over-charge and suppress deterioration in capacity of the positive electrode cycle, 
Regarding Claim 22, Noh teaches the at least one second electrode (e.g., 41) includes two second electrodes (two sheets 41 are shown in Fig. 7) that are each individually stacked on the at least one separator film 43. Or, in another interpretation, the two second electrodes of the second electrode 41 may be seen in Fig. 4a (interpreted in the same way as two electrodes of the first electrode annotated in Fig. 4b); since the second electrode was modified to be cut at the first end and the second end, see e.g., rejection of claim 1, the two second electrodes are each individually stacked on the at least one separator film. 
Regarding Claims 3 and 17, Noh teaches active material is coated on both sides (first side and second side) of each electrode (first electrode, second electrode), see e.g., Fig. 3a and pages 7-8/12. This is further evidenced by Ishii, e.g., Fig. 11A-11C, a first active material (e.g., 84b, 84b') is inherent/expected on the first electrode foil (84a) of the first electrode (84) of a battery, and a second active material (e.g., 83b, 
Regarding Claims 5, 6 and 19, Noh teaches the at least one separator film includes two separator films (43), see e.g., Fig. 5. Noh does not teach the separator film is used to envelope the second electrode (which as modified by Matsuo and Ishii is cut smaller than the first electrode) where the separator film is partially connected in regions which project beyond the second electrode so that a first stack arrangement is produced. However, Matsuo teaches the second electrode (positive electrode (PS), which has been pre-cut before stacking) is inserted between two separator films, see e.g., Figs. 1, 3, and 4. The two separator films are connected to one another at least partially in regions which project beyond the second electrode (PS) by lamination so that a first stack arrangement is produced, see e.g., para. [0039]. Further, either electrode may be covered by the two separators, see e.g., para. [0055]. It would be obvious to one having ordinary skill in the art the second electrode of Noh (instead of the first electrode) is inserted between the two separators because doing so is taught by the prior art and within the design choice of the practitioner in the art for the purpose of insulating one electrode from another electrode. As stated in KSR International v. 
	Further regarding claim 19, Noh was modified by Matsuo and Ishii to teach the second electrode (e.g., positive electrode 41) is cut to be smaller than the first electrode (e.g., negative electrode 42). For example, in Fig. 11C of Ishii the separator extends beyond the first edge, second edge, first end and second end of the second electrode 83. As such the two separator films in the prior art are expected to be connected at least partially in regions which project beyond the first edge, the second edge, the first end, and second end of the second electrode during lamination, thereby forming a first stack arrangement. 
Regarding Claim 7, the modification of Noh with Matsuo and Ishii teaches the claimed first stack arrangement as detailed in the rejection of claim 6. Noh teaches the second contact lug 41a of the second electrode 41 and the first contact lug 42a of the first electrode 42 are stacked in such a way that the lugs are offset in relation to one another, see e.g., Fig. 7. 
Regarding Claim 8, Noh, as modified by Matsuo and Ishii, teaches the first electrode (e.g., 42) is trimmed in regions other than the first edge next to the second electrode and/or respectively between two second electrodes (41) after the first electrode 42, the two separator films 43, and the second electrode 41 are stacked, see e.g., Fig. 8a.
Regarding Claim 9, Noh teaches lugs are formed by punching (see page 9/12), thereby suggesting a stamping tool.
Regarding Claim 23, the features of this claim are similar to that of claim 1, which were already addressed above in the rejection of claim 1. That is, the first electrode foil and the first electrode of claim 1 are the same as the first electrode and first strip foil of claim 23. Further, the first electrode foil portion(s) of claim 23 (i.e., a first electrode foil portion of the first electrode composite and a first electrode foil portion of the second electrode composite) are equivalent to the “two first electrodes”, which are left connected, recited in dependent claim 21 and annotated in Fig. 4b of Noh. As such lines 1-14 of claim 23 are rejected in the same way as claims 1 and 21. Further, the second electrode foil and the second electrode of claim 1 are the same as the second electrode and the second strip foil of claim 23, thus lines 15-19 of claim 23 are rejected in the same way as lines 12-15 of claim 1. Lines 20-26 of claim 23 are addressed next, 
With respect to lines 27-39 of claim 23, Noh teaches a piece of separator film (43) having opposite first and second sides (annotated in Fig. 5) and including separator film portions (annotated in Fig. 5, below). 

    PNG
    media_image3.png
    839
    1163
    media_image3.png
    Greyscale

The first strip of foil (42) including the first electrode foil portions (i.e., annotated two first electrodes in Fig. 4b), trimmed exclusively on the first edge (to form lugs 42a) and not on the second edge, the first end, and the opposite second end, are placed on the first side of the separator, see e.g., 5. The second electrode foil portions of the second electrode (41) are placed on the second side of the separator 43, see e.g., Fig. 7. The separator film is then cut (via device 80) between the second electrode foil portions (as 
Regarding Claim 24, the opposite sides of the separator terminate at a first edge and a second edge opposite the first edge (see e.g., annotated Fig. 5), and the first edge and the second edge both terminate at a first end (edges and ends of the separator labelled in annotated Fig. 5, see also Fig. 8a where it can be seen the edges of the separator terminate at the ends after the first end and the second end of the separator 43 are cut by device 80). Noh teaches cutting the piece of separator foil (e.g., via device 80) on the first end and second end of the separator, see e.g., Fig. 8a, to form a first electrode composite and a second electrode composite (e.g., 40), but does not teach the cutting includes trimming the first strip of foil (e.g., first electrode 42) on the second edge thereof or the separator film (43) on the second edge thereof. However, Noh was modified by Ishii who teaches the area ratio (C/A) of the second electrode (41 of Noh, positive electrode) to the first electrode (e.g., 42 of Noh, negative electrode) should be in a range of 0.5 to 0.99 to prevent a reduction in cycle life and battery life, see e.g., para. [0098]. The process disclosed by Noh has not trimmed the second edge of first electrode; however, it would be obvious to do so to adjust the area ratio of the second electrode (which was trimmed initially before stacking) to the first electrode (being trimmed now during forming of the composite) within the range disclosed by Ishii to achieve improvements in cycle life and battery life. Trimming of the first electrode at the second edge would necessarily trim the second edge of the separator since the separator and the first electrode of Noh are the same length. In addition to the reasons noted above, as a practical matter, it would be obvious to one 
Regarding Claim 25, Noh teaches the electrode strips at the start of the process (e.g., before incorporating trimming) are the same size, see e.g., Fig. 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Noh, Matsuo and Ishii, further in view of Saki (JP 2014-210277), hereinafter Saki.
Regarding Claim 9, Noh teaches lugs are formed by punching (see page 9/12), thereby suggesting a stamping tool, but a laser is not disclosed. However, Sakai teaches forming lugs on an electrode foil of a battery using a laser, see e.g., para. [0031]. The laser is used due to its precision, high speed, ease of use, and fewer burr generation, see e.g., para. [0002]. Noh teaches burrs lead to battery shorts, see e.g., page 10/12 and discussion of Fig. 8b. It would be obvious to one having ordinary skill in the art to cut the lugs of Noh on the first edge of the first electrode using a laser because a laser provides easy, fast, precision cuts that make fewer burrs thereby decreasing the chance of shorts in the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729